IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARVIN HOLMES,                        §
                                      §
      Plaintiff Below,                §   No. 342, 2015
      Appellant,                      §
                                      §
      v.                              §   Court Below: Superior Court
                                      §   of the State of Delaware,
PROTHONOTARY, SUPERIOR                §   in and for New Castle County
COURT N.C.C.,                         §   C.A. No. N14C-08-112 MMJ
                                      §
      Defendant Below,                §
      Appellee.                       §

                         Submitted: October 16, 2015
                         Decided:   December 16, 2015

Before, HOLLAND, VALIHURA, and VAUGHN, Justices.

                                   ORDER

      This 16th day of December 2015, after careful consideration of the parties’

briefs and the record on appeal, we affirm the Superior Court’s dismissal of the

appellant’s complaint for failure to state a claim on the basis of the Superior

Court’s well-reasoned opinion dated June 4, 2015.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice